DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

 Response to Amendment
	The amendments on 12/17/2021 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 18, 20 and 25-29 have been considered but are moot in view of new ground(s) of rejection.  The 101 rejection regarding mental steps on claims 18-29 on nonfinal office action dated 3/31/2021 is withdrawn and a new 101 rejection on mathematical calculations and mathematical relationships is issued.  The 103 rejections have been withdrawn in view of applicant’s response on pages 12-14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18, 20, 25-27 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  In review of a claimed invention eligibility under USC 101, the USPTO has provided the 2019 PEG guidance. Under such guidance, claims 18 and 29 is not eligible under USC 101 for the following reasons:
Step 1: Is the claim a process, machine, manufacture or composition of matter: Yes.  The claim recites “a computer-implemented method of determining…”
Pre-Step 2: Can the analysis be streamlined?  When viewed as a whole, the eligibility of the claim is self-evident: No.  Eligibility is not self-evident.
Step 2A. Prong 1: Does the claim recite an Abstract Idea, Law of Nature, or Natural Phenomenon: Yes, the claim recites an Abstract Idea.  Specifically, the claim recites a combination of mathematical calculations and mathematical relationships.
As claim, claim 18 is a computer-implemented method to determine a base curve value and there is no actual lens.
The first step “receiving frame data...” is a step of gathering data with nothing significantly more.
The second step is a determining step. The determining step is mathematical calculations.
The third step is calculating step.  The calculating step is mathematical calculations. 
The fourth step is defining the variable step.  The defining variable step is mathematical calculations.
The fifth step is varying step. The varying step is mathematically changing data.
The sixth step is optimizing step.  The optimizing step is data manipulation is mathematical calculation and mathematical relationship.
	Step 2A. Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? No.
The claim contains no additional elements to integrate the judicial exception into a practical application.  The claims recites a computer implemented method, it is implementing an abstract idea on a computer.  See MPEP 2106.05(f)
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No.  There are no additional elements.  The claims are directed to mathematical calculations and mathematical relationships, and there is nothing significantly more.
Claim 20 do not resolve the USC 101 issues.  The claim is directed an insignificant extra-solution activity specifically data gathering. – see MPEP 2105.05(g)
	Claims 25-27 do not resolve the USC 101 issues.  Claims 25-27 do not contain any additional element beyond defining the values, and thus do not survive Step 2A-Prong 2 or Step 2B.
Claim 29 is directed to a computer CRM version of claim 18 and therefore ineligible for similar reason as discuss above in claim 18.  As discussed above, and in the 2019 PEG, such elements do not amount to a practical application and are tantamount to what the 2019 PEG lists and NOT indicative of an integration of a practical application and is instead merely a drafting exercise to embody the method on a CRM and generic processor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 25 recites the limitation "curve" in claim 20, line 1 and claim 25, line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is multiple instance of term “curve”, which is unknown to which curve is referred to “one base curve”, “two base curve”, “base curve for a front surface” and “base curve from the received frame data by a fit.”
Claims 26 and 27 are rejected for depending on rejected Claim 25. 

Allowable Subject Matter
Claim 28 is allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 28, the claim is allowed based on Applicant’s remarks filed 12/17/2021, specifically pages 13-14. 
Any comments considered necessary by applicant must be submitted no later than the payment of  the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872   

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/3/22